Per Curiam,
We think the learned judge below was right in entering judgment upon the reserved points in favor of the defendants. *297There was nothing upon the record of the justice of the peace to show that the plaintiff was a married woman at the time the judgment against her was rendered. She did not appeal from that judgment, and, after the time limited for an appeal, the plaintiff in that suit issued an execution against the defendant (the plaintiff in this suit), and under it her personal property was levied upon and sold. "Under these circumstances, the judgment of the justice, and the execution issued thereon, was a protection to the constable, and also to the plaintiffs in that suit. There is no analogy between this case and those cited in which the coverture appeared upon the record. The opinion of the learned judge below on the questions reserved is so clear and satisfactory that further comment is unnecessary.
Judgment affirmed.